﻿156. This is the first time I have taken part in the general debate of the Assembly since my appointment as Minister for Foreign Affairs and Co-operation by General Gnassingbe Eyadema, President and founder of the - Rassemblement du peuple togolaise (Togolese People's Rally) and President of the Togolese Republic. I therefore feel all the more the weight of our common responsibility to rebuild our world, which is collapsing under the chaotic convulsions of the repeated crises brought about by our antagonisms, contradictions and dissatisfactions. We must reconstruct our world, not necessarily by applying new concepts, as is advocated by some, but by applying the existing concepts which comprise the fundamental principles of the Charter of the United Nations to which we all subscribe.
157.	You must be aware, Mr. President, that my delegation is full of admiration for your impressive opening statement [1st meeting], in which you analysed, one by one and in an objective manner, the root causes of these crises and their solutions. That statement alone would have been enough to justify your election to guide the debate at this thirty-ninth session of the General Assembly. It bears witness to the philosophy that has always served as the basis for your efforts as a representative of your country, Zambia, which shares my own country's faith in the United Nations.
158.	Situated at the heart of the African continent, in a region which is tormented as a result of the culpable arrogance and unjustifiable intransigence of a racist State, the country which it is your honour to represent in this great forum of discussion and dialogue is well known for its dedication to the freedom of peoples, the independence of States and international peace and security. In addition, Zambia is among those African countries which most firmly support the liberation struggle in southern Africa.
159.	I am sure that these assets, combined with your unquestionable intellectual qualities, predispose you, Sir, to discharge with competence, skill and zest the weighty and noble responsibilities with which you are entrusted as President of the thirty-ninth session of the General Assembly. Having warmly congratulated you on your impressive election, I offer you my best wishes for success in your delicate but exalted task.
160.	Imbued with the ideals of peace, justice and freedom—nourished by and nourishing the principles of the Charter—you have acquired a proven competence which, allied with a most engaging personality, commands both respect and esteem. For many years, you have placed that competence at the service of the United Nations, particularly in your role as President of the United Nations Council for Namibia, where your tireless efforts have helped to blaze a trail towards the independence of Namibia.
161. I followed with great attention the skill, lucidity and rectitude with which your predecessor, Mr. Jorge Illueca, conducted the work of the thirty-eighth session, and I wish to convey to him my great appreciation and sincere congratulations.
162. it is my pleasant duty also to pay a well- deserved tribute to the courage, perspicacity and pragmatism which have characterized the work of the Secretary-General since the thirty-eighth session. He has spared no effort, and has sometimes risked his life, going to crisis zones in order to experience in the field the problems which the United Nations must resolve, whether they be political or economic.
163.	Since 1 come from a country that knows how to appreciate a real friend, I wish particularly to reiterate the sincere thanks of the Government of Togo for the special attention the Secretary-General devoted to our problems during the visit to New York of General Gnassingbe Eyadema, President of the Togolese Republic, and during his own journey to Togo last January.
164.	Welcoming a new Member to the United Nations has always been a time of emotion, emotion which I can hardly restrain as 1 welcome the brother state of Brunei Darussalam, which, we are certain, will fan the flame of the Organization's grand design for universality.
165.	For the thirty-ninth time—above and beyond the political and ideological differences which divide States, notwithstanding the tensions which are rending asunder a perpetually changing world, and despite the imperfections, failures and disappointments which have characterized certain actions taken in conformity with the purposes of the United Nations—the General Assembly is taking up the challenge facing the Organization.
166.	For the thirty-ninth time we are assembled in this forum of discussion and dialogue to seek solutions in keeping with the many problems of our age. That search will be meaningful and effective only if our approach to the burning questions of our time leaves aside all complacency and demagogy, as well as all self-seeking partisan doctrines, in order to result in courageous, realistic conclusions reflecting a spirit of synthesis and compromise.
167.	Because of their urgency and persistence and the variety of their repercussions, the challenges now facing mankind cry out to the universal conscience. Friendship among peoples and co-operation among nations no longer seem to derive from the indisputable interdependence which governs relations among States. Solidarity—the corollary of complementarity—has been cast adrift. The boldest and most generous declarations of intent no longer suffice to mask a steadily worsening ill.
168.	The international economic crisis is the major challenge of our time, because it is a challenge to the progress and well-being of mankind, and it is heightening the selfishness of the wealthy countries and thereby complicating and multiplying the financial difficulties of the developing countries.
169.	As a challenge to world stability and equilibrium, the pursuit of the unrestrained arms race is becoming a substitute for the dialogue of the deaf which persists between the super-Powers.
170.	As a challenge to the flourishing of the noble ideals of the United Nations and particularly to human rights, the abject policy of apartheid is now further refining its devious manoeuvres by conferring upon itself a bogus democratic aura.
171.	By both their duration and their state of deadlock, the many local conflicts which are a threat to international peace and security are tending to become established as necessary evils, whereas in fact they are the gangrenous parts of the international community.
172.	One might be inclined to regard all this as a new alarmist refrain. This recital of risks, dangers and challenges may be written off by some as an example of anachronistic fatalism, of excessive pessimism.
173.	Consistently guided by its profound faith in the virtues of peace and solidarity among peoples, Togo, my country, could not fail to draw the attention of this Assembly to the upheavals which now contribute to the weakening of the international community and the stifling of its conscience.
174.	The tensions which are shaking the African continent continue to give rise to serious concern in the international community. In southern Africa, the white racist regime of Pretoria continues stubbornly to press the imposition of its alleged prerogatives: the policy of apartheid and the blocking of the process of genuine decolonization in Namibia.
175.	The South African leaders, seeking to adapt themselves to the upsurge of the heroic struggle of the Coloured people against racial discrimination, have seen fit to confer a democratic veneer on the regime by electing a three-chamber Parliament, associating whites, Coloureds and Indians but excluding the blacks, who make up 73 per cent of the population.
176.	The impressive success of the boycott by the Coloured and Indian communities of this parody of an election and the recent riots organized by the blacks have set in motion a mechanism of savage repression which reveals the failure and panic of white power.
177.	This admission of failure and this panic is clearly indicated by the promise made by the South African Head of State concerning the subsequent improvement of the fate of the blacks and of their future representation in Parliament, accompanied by reservations as to the difference to be established between this type of representation ' representation of the Coloureds and Indiana
178.	Togo, for its part, regards these expedient modifications as new manoeuvres by South Africa to mislead international public opinion about the development of	In fact, the system has not been fundamentally modified at all by these bogus reforms, which, ironically, are rejected by the great majority of those for whom they were devised.
179.	The internal policies of South Africa are thus characteristic of the will of the	regime to maintain the pre-eminence of white power. This will manifest itself externally by continued nuclear cooperation with Israel, co-operation which the Togolese Government vigorously condemns in the light of the grave threat which it poses to peace and security in Africa.
180.	In regard to Namibia, by demanding as a precondition of self-determination for the Territory the withdrawal of Cuban troops from Angola, South Africa is trying desperately to delay the inevitable and avoid decolonization, which would not have the blessing of the	regime.
181.	However, the implacable struggle of the South West Africa People's Organization [.SW^FO], the sole legitimate representative of the Namibian people, is an essential parameter which makes the accession of Namibia to true independence quite inevitable. 
182.	In this regard, the position of the Togolese Government has always been clear. SWAPO enjoys the unswerving support of Togo, and the implementation of Security Council resolution 435 (1978) cannot be linked to the withdrawal of Cuban troops, whose presence is legally justified by the existence of an agreement entered into by Angola and Cuba as sovereign nations.
183.	Moreover, the Togolese Government appreciates the underlying motives which led Angola and Mozambique to conclude the Lusaka and Nkomati agreements. While not calling into question the continuance and the successful conclusion of the liberation struggle of SWAPO and the African National Congress of South Africa, those agreements have the advantage of keeping the peace in the region.
184.	The crisis in Chad, another Gordian knot in the African continent, could move towards a settlement if the decision arrived at recently between France and Libya were to be effectively implemented and if all troops were to be simultaneously with drawn from Chadian territory after 27 September.
185.	With regard to Western Sahara, the hope generated by the resolution adopted by a broad consensus at the nineteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa from 6 to 12 June 1983, seems to have been dashed as a result of the refusal of one of the parties to the conflict to sit down at the negotiating table with representatives of the Frente POLISARIO to make possible the exercise of the right of self-determination by the Saharan people.
186.	My country, which respects the principles which govern inter-State relations and particularly the right of self-determination of peoples, was one of the first States to recognize the Saharan Arab Democratic Republic. However, when it became necessary, in the interest of moderation and conciliation, the Togolese Government did not hesitate to attempt, with other African countries, to persuade the Saharan Arab Democratic Republic to freeze temporarily its participation in the work of the pan-African organization in order to avoid the paralysis of that organization.
187.	Togo, which is faithful to its commitments, continues to be open to any new initiatives designed to secure common understanding among the parties to the conflict and self-determination for the Saharan people.
188. The Middle East, which has been a turbulent region for more than 30 years, this year again witnessed dramatic upheavals. The intransigence of the expansionist policy of Israel is the prime obstacle to peace and security in that region. In the view of the Togolese Government, the right of Israel to its identity as a State within secure and internationally recognized borders does not exclude the right of the Palestinian people to self-determination within the framework of an independent and sovereign State. As long as Israel persists in its determination to destroy the Palestine Liberation Organization [PLO], the sole legitimate representative of the Palestinian people, peace in the Middle East will continue to be an absolute myth.
189.	The voice of reason and wisdom therefore recommends that all the parties involved in the Middle East conflict as well as all the parties interested and concerned work for a peaceful, comprehensive settlement of the crisis within the frame work of an international conference on Palestine.
190.	The latest developments in Israeli politics seem to suggest that Israeli forces will be withdrawn from Lebanon. Togo therefore appeals to the new Government of national unity to put into effect its planned withdrawal as soon as possible. Such a venture would greatly contribute to a lessening of tensions in the region and the restoration of political stability to Lebanon.
191.	In Asia, foreign interference continues to sabotage the search for solutions to the grave crises in the region, while a most devastating armed conflict continues.
192.	Because it was clearly seen to be a new form of interventionism, the occupation of Afghanistan by foreign troops was condemned almost unanimously by the members of the international community. Persistence in the occupation of Afghanistan constitutes defiance of international law and of General Assembly decisions. It is therefore necessary that political and strategic calculations yield to the complete withdrawal of foreign troops in order to enable the Afghan people freely to determine their own destiny without any foreign interference.
193.	By turning a deaf ear to the appeals made to them by the international community for the implementation of the resolution adopted by the General Assembly at its thirty-fifth session [resolution 35/6], as well as the decisions of the International Conference on Kampuchea, held in New York in July 1981, the States involved in the occupation of that country have rendered themselves guilty of a permanent violation of an essential provision of the Charter of the United Nations.
194.	Faithful to its traditional position, Togo cannot be stinting in its support for the heroic liberation efforts of Kampuchea to rid itself of the foreign yoke and to maintain its seat in the United Nations.
195.	The Togolese Government also appeals to the Government of Viet Nam to recognize the legitimacy of the tripartite coalition directed by Prince Norodom Sihanouk.
196.	The persistence of the division of Korea into two States continues to be a source of frustration for the Korean people, who rightly call for the independent and peaceful reunification of their country. In this regard, the Togolese Government views the eradication of harmful foreign influences and the determination to overcome political and ideological divergencies as prerequisites of direct negotiations between the two Governments on the basis of the proposals made by the Democratic People's Republic of Korea.
197.	It is essential that the international community, which has always viewed the consequences of the continuing armed conflict between Iran and Iraq as one of its crucial concerns, bring the two parties to the conflict to consider as binding the decisions and resolutions adopted by the Security Council and the General Assembly.
198.	Because of our powerlessness or our indifference, we are now witnessing as spectators but also as accomplices an intolerable tragedy: that of two countries which have poured their human resources, their national wealth, their creative genius and patriotism, their human, economic, military, intellectual and psychological potential, into a ruthless war, a war which continues to cause a distressing haemorrhage in terms of violations of humanitarian law and which sometimes .-minds us of the worst moments of the Second World War.
199.	As the Head of the Togolese State has said about the horrors of war: "One always knows when and where it will start, but one never knows when and where it will finish."
200.	To the thousands of men, women and children who have already fallen on the battlefields of Iran and Iraq—the victims of the intransigencies of their countries—there will unfailingly be added many others. Hundreds of thousands of people will fall unless the international community reacts vigorously—in other words, if the international community does not take an immediate, concrete and realistic initiative to bring the two parties to respect a truce capable of leading to peaceful negotiations.
201.	As the safety of navigation of oil tankers is seriously threatened in the Persian Gulf because of this situation, there is a grave danger that in due course this armed conflict will come to our very doors and even lead to a cataclysm of frightful scope and intensity.
202.	My delegation is therefore determined to lend its support to any effort to stop the human and material blood-letting caused by the Iran-Iraq war.
203.	My delegation continues also to be concerned about the question of the Falkland Islands (Malvinas). It is high time this question found a peaceful solution. Togo reiterates its appeal to the Governments of the United Kingdom and Argentina to resolve by negotiation this question, which has caused immense material damage and loss of life.
204.	The international crisis which is disorganizing and threatening to shake the economic and social structures of the nations is now joined for the developing countries, particularly some countries of Africa, by another scourge, the scourge of drought, which afflicts more and more widespread regions and is causing an apocalyptic prospect for the future.
205.	No one can remain insensitive to this unspeakable misery that is afflicting these underprivileged areas. It is for the international community to mobilize itself and show active solidarity to provide urgent solutions for the acute problem of drought.
206.	This is certainly the proper place to pay a well- deserved tribute to the Secretary-General, who made a personal visit to the drought-stricken countries in order to see for himself the real state of affairs and in order to be better equipped to seek, with the countries concerned and the international community, ways and means of putting an end to this calamity, which is intimately connected with the problem of hunger.
207.	It is also fitting to pay a tribute to the developed countries which have generously and of their own accord responded to the Secretary-General's appeal by taking concrete, effective action to relieve the hunger and the sufferings of the victims of this disaster.
208.	Just as the problem of drought is intimately linked with the painful problem of hunger, this latter problem m tum brings to mind another notion, that of solidarity—in other words, that of international economic co-operation. No one now can seriously question the necessary complementarity between States and peoples. "Necessary" is a word I use advisedly in its prime sense, meaning that it is required of us all. Because we cannot deny the complementary nature of the problem, which is evident from the facts, it is essential for us to become aware of this reality and to move from the phase of pious wishes to a rational reorganization of the world economy. Of course, this requires courage—the courage to rid oneself of national self-seeking. It means that the Governments must persuade their peoples of this truth, namely, that no nation, however powerful, could develop and defend its own interests indefinitely and in an isolated manner without consideration for the interests of other nations, and in a manner detrimental to them.
209.	How, in this context, when the world is stricken with hunger and drought, can one understand the political blindness of the Powers that are investing fabulous amounts of money in the arms race—an arms race which is a constant danger to the human species, hanging over it, like the sword of Damocles, with its spectre of death and destruction; an arms race which is diverting from the sphere of development vast amounts of money which it is unnecessarily absorbing?
210.	As a corollary to the quest for peace, security and economic co-operation, one must therefore raise the struggle to the level of men's minds in order to bring about full-scale disarmament. Togo reiterates its appeal to the super-Powers to continue the negotiations which will gradually lead to that final phase.
211.	It is well known that dedication to international al peace and security is one of the sacred values underlying Togo's foreign policy. That is why, in order to help promote an increased awareness of the problems of disarmament, my country at the beginning of August this year organized at Lome a National Seminar on Peace and Disarmament with the effective participation of the Secretary-General.
212.	The Lome Peace Message, which was the final document of that important Seminar recommends, as a way of promoting research on peace and of intensifying the information campaign on disarmament throughout Africa, the establishment at Lome of a regional institute for research on peace and disarmament. It also recommends the organization in Togo early in 1985—the fortieth anniversary of the United Nations—of a regional seminar on peace and disarmament involving the States members of the Economic Community of West African States and the Economic Community of Central African States, with the assistance of the United Nations. Lastly, the message appeals urgently to the super-Powers to ensure that their ideological differences do not prevail over the real problems— those of peace and security and of economic and social development.
213.	It is distressing to see the number and magnitude of the conflicts which are shaking our planet and the ills that man has brought upon himself. It is distressing to see that the world has learned no lesson from the horrors and desolation which it has suffered and which led, indeed, to the establishment of the United Nations,
214.	However naive our efforts might seem to cynics, Togo, my country, considers it its duty to refer to the threat of total destruction that hangs over mankind and to the noble ideals of international peace and security which the United Nations has sworn to uphold as the most precious possession of ail. That threat still hovers over us. Togo also feels it to be its duty to appeal for a rapid awakening of consciences, for the establishment of active solidarity and international co-operation. Moreover, that is what the Secretary-General called for in his report on the work of the Organization submitted to the thirty- seventh session of the General Assembly. May the conscience of mankind awake before it is too late.
